Citation Nr: 9919649	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  97-04 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), as secondary to service-connected 
sinusitis or tobacco use or nicotine dependence acquired in 
service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from June 1954 to February 
1957.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  By a rating decision issued in 
September 1997, the RO denied entitlement to a rating in 
excess of 10 percent for sinusitis and service connection for 
obstructive lung disease and mild restrictive lung disease as 
secondary to service-connected sinusitis.  The veteran 
disagreed with that rating decision in October 1997, and a 
statement of the case (SOC) was issued in March 1998.  A 
timely substantive appeal was submitted.  By a rating 
decision issued in March 1998, the RO denied entitlement to 
service connection for COPD/restrictive lung disease, to 
include as secondary to tobacco use in service or nicotine 
dependence acquired during service.  The veteran disagreed 
with that decision later that same month, and, after the RO 
issued an SOC in June 1998, the veteran submitted a timely 
substantive appeal in July 1998.

An RO decision in March 1999 increased the rating for the 
veteran's sinusitis from 10 percent to 30 percent.  The Board 
notes that, by a written statement submitted by the veteran 
later that month, the veteran stated that he was satisfied 
with the 30 percent evaluation granted for sinusitis, 
effective October 1997, and requested to "waive" the claim 
of entitlement to an increased evaluation for sinusitis from 
his appeal.  The veteran's request is a valid withdrawal of 
the issue of a rating in excess of 30 percent for sinusitis.  
38 C.F.R. § 20.204 (1998).


FINDINGS OF FACT

1.  The veteran's COPD was not caused by his service-
connected sinusitis. 

2.  The veteran's COPD was chronically worsened by his 
service-connected sinusitis.

3.  There is no medical evidence or opinion that the veteran 
developed nicotine dependence in service, nor is there 
medical evidence of record showing a causal relationship 
between the veteran's COPD and cigarette smoking during 
service.  


CONCLUSIONS OF LAW

1.  The veteran's COPD was aggravated by his service-
connected sinusitis.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1998).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for COPD as secondary to 
tobacco use or nicotine dependence acquired in service.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for COPD, either as secondary to service-connected 
sinusitis or as proximately due to tobacco use or nicotine 
dependence acquired in service.  Applicable law provides that 
entitlement to service connection will be granted if the 
facts establish that a particular disease or injury resulting 
in disability was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that the United States Court of Appeals for Veterans Claims 
(Court) (formerly, the United States Court of Veterans 
Appeals) has held that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) 
(when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability--but only that degree--over and above 
the degree of disability existing prior to the aggravation).

Persons who claim VA benefits have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  As 
discussed below, the veteran has not submitted a well-
grounded claim for service connection for COPD as proximately 
due to tobacco use or nicotine dependence acquired in 
service.  The duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) attaches only to well-grounded claims.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1998).    

A well-grounded claim has been defined by the Court as "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 91 (1990).  To satisfy the burden of establishing a well- 
grounded claim, there must be: a medical diagnosis of a 
current disability; evidence of an incurrence or aggravation 
of a disease or injury in service, as shown through medical 
or, in certain circumstances, lay evidence; and medical 
evidence of a nexus between the in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  Moreover, the truthfulness of evidence is 
presumed in determining whether a claim is well-grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).

Initially, the Board notes that the veteran's claims file and 
information received prior to May 1996, including the 
veteran's service medical records, cannot currently be 
located.  The RO has issued a request for return of the 
missing claims folder, but it has not been located.  The 
veteran contends that his service medical records would show 
that his lung disease was linked to his smoking in service.  
The Board also notes, however, that the veteran has been 
advised of alternative types of evidence to support his claim 
for nicotine dependence, but he has submitted no additional 
medical evidence or opinion.  As discussed further below, the 
veteran has not submitted medical evidence that he incurred 
nicotine dependence in service and that such nicotine 
dependence continued without remission following service.  
The Board notes that, even if the veteran's service medical 
records were located and included a medical diagnosis or 
opinion establishing nicotine dependence in service, the 
record is devoid of medical evidence of continuous nicotine 
dependence after service.  That is, no competent medical 
evidence has been submitted to establish that the veteran's 
chronic obstructive lung disease is a result of tobacco use 
due to nicotine dependence acquired during service.  Under 
these circumstances, the claim is not well grounded and there 
is no further duty to assist the veteran with this aspect of 
his claim. 

It is pertinent to point out that, while this decision grants 
service connection for the veteran's COPD on the basis of 
aggravation of a non-service-connected disability by a 
service-connected disorder, since compensation for the 
aggravated disability is limited to percentage of disability 
attributable to the aggravation, the issue of service 
connection for COPD as a result of tobacco use due to 
nicotine dependence acquired during service could potentially 
result is a greater benefit and, therefore, it is not moot.  
Accordingly, the decision below addresses the veteran's claim 
for service connection for COPD under the two theories 
presented as two separate issues. 

1.  Claim for Service Connection for COPD as Secondary to 
Sinusitis

A private medical statement submitted in November 1996 by 
Joseph V. Bruce, M.D., stated that the veteran had bronchitis 
secondary to chronic sinusitis.  On VA examination conducted 
in February 1997, the examiner noted that the veteran had a 
history of chronic sinus disease for many years, as well as a 
history of use of one pack per day of cigarettes for about 40 
years.  The examiner concluded that the veteran had COPD and 
emphysema which were likely to be secondary to his chronic 
sinus disease, tobacco usage, and reflux esophagitis. 

The examiner who conducted a March 1997 VA examination noted 
that the veteran smoked one pack per day of tobacco usage for 
over 30 years.  The examiner concluded that the veteran had 
very severe obstructive lung disease and mild restrictive 
lung.  The examiner did not disagree with the February 1997 
conclusion that the veteran's chronic sinusitis could add to 
the problems of COPD and emphysema.  

On VA examination conducted in June 1997, the examiner 
concluded that the veteran had chronic bronchitis and 
emphysema, moderate to severe.  The examiner opined that with 
the veteran's tobacco history and absence of asthma history, 
it was more likely than not that COPD was unrelated to his 
sinus condition as a cause, but the examiner also provided an 
opinion that sinusitis "may certainly" aggravate lung 
disorders.  A second examiner, by an undated statement, 
concurred with those findings.  

The preponderance of the medical evidence establishes that 
the veteran's service-connected sinusitis did not cause the 
veteran's COPD.  However, the medical evidence is at least in 
equipoise on the question of whether the veteran's service-
connected sinusitis has aggravated his non-service-connected 
COPD.  As noted above, the Court has held that service 
connection is warranted when a service-connected disability 
aggravates some other non-service-connected condition; 
service connection may be granted on the basis of such 
aggravation, although compensation for the aggravated 
disability is limited to percentage of disability 
attributable to the aggravation.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439.  Therefore, the veteran is entitled 
to service connection for COPD as aggravated by service-
connected sinusitis.  

2.  Claim for Service Connection for COPD due to 
Nicotine Dependence or Tobacco Use

The veteran contends that he has COPD as a result of tobacco 
use in service or a result of nicotine dependence acquired in 
service.  Service connection may be granted for tobacco-
related disability on the basis that such disability is 
secondary to nicotine dependence which arose from a veteran's 
tobacco use during service.  VAOPGCPREC 19-97 (May 1997).  

A determination as to whether service connection is warranted 
for disability or death attributable to tobacco use 
subsequent to military service depends on whether post-
service tobacco use resulted from nicotine dependence arising 
in service, and therefore is secondarily service connected 
pursuant to 38 C.F.R. § 3.310(a).  VAOPGCPREC 19-97 at  3.  
This determination depends upon whether the veteran acquired 
a dependence on nicotine in service, and whether that 
dependence may be considered the proximate cause of 
disability resulting from the use of tobacco products by the 
veteran.  If each of these three questions is answered in the 
affirmative, service connection should be established on a 
secondary basis.  Id. at  5.  If it is determined that, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, 
adjudicative personnel must determine whether the post-
service usage of tobacco products was the proximate cause of 
the disability or death upon which the claim is predicated.  
Id. at  6, 7. 

VAOPGCPREC 19-97 (1997 O.G.C. Opinion) was prepared in 
response to an inquiry as to under what circumstances service 
connection may be established for tobacco-related disability 
or death on the basis that such disability or death is 
secondary to nicotine dependence which arose from a veteran's 
tobacco use during service.

The opinion, in pertinent part, was to the effect that while 
38 C.F.R. § 3.310 provides for "secondary service 
connection", alternatively, if a claimant could establish 
that a disease or injury resulting in disability or death was 
a direct result of tobacco use during service, e.g., damage 
done to a veteran's lungs by in-service smoking gave rise to, 
for example COPD, service connection may be established 
without reference to section 3.310(a).

However, where the evidence indicated a likelihood that a 
veteran's disabling illness had its origin in tobacco use 
subsequent to service, and the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then became whether the illness may 
be considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.
The 1997 O.G.C. Opinion cited a prior 1993 holding that 
whether nicotine dependence was a disease for compensation 
purposes was an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles.  
The threshold question was whether nicotine dependence could 
be considered a disease within the meaning of the veterans' 
benefit laws; and in that regard, it referred to further VA 
guidelines which held in the affirmative.

The 1997 O.G.C. Opinion further noted that secondary service 
connection could occur only if a veteran's nicotine 
dependence, which arose in service, and resulting tobacco use 
were the proximate cause of the disability or death which is 
the basis of the claim, and that proximate cause is 
adjudicatively one of fact.  The 1997 Opinion also noted the 
potential for an intervening or a supervening cause of injury 
which might act to sever the proximate and causal connection 
between the original act and the injury.

Thus, based on VA's Under Secretary for Health's conclusion 
that nicotine dependence may be considered a disease, the two 
principal questions which must be answered by adjudicators in 
resolving a claim for benefits for tobacco-related disability 
or death secondary to nicotine dependence are: (1) whether 
the veteran acquired a dependence on nicotine during service; 
and (2) whether nicotine dependence which arose during 
service may be considered the proximate cause of disability 
or death occurring after service.

With regard to the first question, the 1997 O.G.C. Opinion 
held that the determination of whether a veteran is dependent 
on nicotine is a medical issue.  It quoted the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) at 243, the 
criteria for diagnosing substance dependence as specifically 
applicable to nicotine dependence.  Under those criteria, 
nicotine dependence may be described as a maladaptive pattern 
of nicotine use leading to clinically significant impairment 
or distress, as manifested by three or more of the following 
criteria occurring at any time in the same 12-month period:

(1) tolerance, as manifested by the absence of nausea, 
dizziness, and other characteristic symptoms despite use of 
substantial amounts of nicotine or a diminished effect 
observed with continued use of the same amount of nicotine- 
containing products;

(2) withdrawal, marked by appearance of four or more of the 
following signs within twenty-four hours of abrupt cessation 
of daily nicotine use or reduction in the amount of nicotine 
used: 
	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
	(h) increased appetite or weight gain; or by use of 
nicotine or a closely related substance to relieve or to 
avoid withdrawal symptoms;

(3) use of tobacco in larger amounts or over a longer period 
than was intended;

(4) persistent desire or unsuccessful efforts to cut down or 
control nicotine use;

(5) devotion of a great deal of time in activities necessary 
to obtain nicotine (e.g., driving long distances) or use 
nicotine (e.g., chain-smoking);

(6) relinquishment or reduction of important social, 
occupational, or recreational activities because of nicotine 
use (e.g., giving up an activity which occurs in smoking-
restricted areas); and

(7) continued use of nicotine despite knowledge of having a 
persistent or recurrent physical or psychological problem 
that is likely to have been caused or exacerbated by 
nicotine.  Id. at 181, 243-45.

The O.G.C. Opinion further noted that in a case where, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated.  A supervening 
cause of the disability or death, such as exposure to 
environmental toxins, etc., might constitute a supervening 
cause of the disability or death so as to preclude service 
connection.  It also addressed the situation when a nicotine-
dependent individual might have full remission and then 
resume use of tobacco products.

In summary, the General Counsel held that whether secondary 
service connection for disability or death attributable to 
tobacco use subsequent to military service should be 
established on the basis that such tobacco use resulted from 
nicotine dependence arising in service, depended upon all the 
factors addressed above and the answering of these questions 
by applying established medical principles to the facts of 
particular claims.

The 1997 O.G.C. Opinion also held that with regard to 
proximate causation, if it is determined that, as a result of 
nicotine dependence acquired in service, a veteran continued 
to use tobacco products following service, adjudicative 
personnel must consider whether there is a supervening cause 
of the claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.

On July 24, 1997, the Acting Under Secretary of VA for 
Benefits issued USB Letter 20-97-14 with further guidelines 
for adjudication of claims of entitlement to service 
connection based on tobacco use or nicotine dependence.

The July 1997 letter reiterated significant portions of the 
General Counsel Opinion holding that secondary service 
connection related to nicotine dependence arising in service 
depends upon three elements of: (1) whether nicotine 
dependence may be considered a disease for purposes of the 
laws governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  The letter further noted that such 
claims based on use of tobacco products could be on direct, 
presumptive, or secondary bases.  In any event, each claim 
was clearly to be subjected to the usual underlying criteria 
for well-grounded claims.

The July 1997 USB letter referred to an earlier all-station 
letter dated in January 1997, which discussed at length the 
criteria required for a claim to meet the well-groundedness 
threshold.  Specifically, in pertinent part, for claims 
alleging a direct link between tobacco use in service and a 
current disability, the claimant must provide medical 
evidence of a current disability, medical or lay evidence of 
tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service in order to establish a well-grounded 
claim.

For claims alleging secondary service connection for a 
current disease on the basis of nicotine dependence acquired 
in service, the claimant must provide medical evidence of a 
current disability, medical evidence that nicotine dependence 
arose in service, and medical evidence of a relationship 
between the current disability and the nicotine dependence.  
For the purposes of well-groundedness, medical evidence that 
nicotine dependence arose in service may consist of a current 
diagnosis of nicotine dependence along with the physicians 
opinion with respect to that dependence having originated in 
service.  The letter further noted that if the claim was not 
well-grounded, the claimant would be advised of what evidence 
is necessary to make his or her claim well-grounded.

On the other hand, once a well-grounded claim has been 
received, there was a responsibility to execute VA's duty to 
assist.  Citing a May 1997 Under Secretary for Health 
document, the letter held that nicotine dependence is a 
disease, and as such, each decision must then specifically 
address the remaining two elements, i.e., the whether the 
veteran acquired a dependence on nicotine in service; and 
whether that dependence may be considered the proximate cause 
of disability or death resulting from the use of tobacco 
products by the veteran under General Counsel and regulatory 
definitions.

The veteran submitted records of private medical treatment 
from February 1998 through December 1998 for COPD and a 
variety of other pulmonary and medical problems, including 
resection of bronchogenic cancer.  Although those records 
noted that the veteran was advised that he needed to 
discontinue usage or he would face increasing pulmonary and 
cardiac complaints, these records are devoid of evidence or 
opinion as to whether the veteran developed nicotine 
dependence in service or as to whether the veteran continued 
that dependence, without remission.  

The veteran submitted a lay statement from a fellow former 
service -member, E.B., who stated that he knew the veteran 
before service and served with him in service.  E.B. stated 
"positively" that the veteran developed the habit of 
tobacco usage during basic training.  Because E.B. served 
with the veteran, E.B. may provide competent lay evidence as 
to his observations, such as when he observed the veteran 
smoking.  However, E.B. is not competent to assign a 
diagnosis of nicotine dependence or to state when such 
dependence arose.  E.g., Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

By a statement submitted in October 1998, the veteran's 
brother, F.S., stated "positively" that the veteran 
developed his tobacco habit while in the army and that the 
habit continued after the veteran left the service.  There is 
no evidence that F.S. has medical expertise.  Lay assertions 
of medical diagnosis or causation cannot suffice to establish 
a well-grounded claim under 38 U.S.C. § 5107(a).  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993). 

By a statement submitted in December 1998, the veteran stated 
he did not smoke prior to service, but developed the habit of 
smoking in service, and was unable to stop.  

The post-service medical evidence includes references to the 
veteran's long prior history of cigarette smoking, with 
reports of smoking varying from 30 to 40 years.  However, 
there is no medical evidence proximate to service which 
reflects that the veteran continued to smoke following 
service.  

The veteran was notified, by a Statement of the Case issued 
in June 1998, of the specific requirements for establishing a 
well-grounded claim of entitlement to service connection for 
COPD on the basis of nicotine dependence.  The veteran has 
not identified any additional relevant evidence which might 
be available to support his claim.  Additionally, the Board 
notes that the veteran was also advised, in the June 1998 
SOC, that he had been offered an opportunity, throughout a 
development letter, to provide additional evidence which 
might assist in establishing a well-grounded claim, but did 
not respond to that opportunity.  

The Board also notes the contention of the veteran's 
representative that the claim must be remanded because the 
duty to assist requires VA to seek medical opinion as to 
whether the veteran developed nicotine dependence in service.  
The Board notes that the United States Court of Appeal for 
the Federal Circuit has indicated that the duty to assist 
does not attach to a claim which is not well-grounded.  Epps, 
126 F.3d 1464, 1468 (Fed. Cir. 1998).  The veteran has been 
informed of the requirements for a well-grounded claim, and 
argues that the statements of his brother and of E.B. meet 
those requirements.  However, those lay statements cannot 
substitute for competent medical evidence in this case.

In summary, the VA Office of General Counsel has held that in 
order to establish a claim of entitlement to service 
connection for nicotine dependence or for a claim of 
entitlement to service connection as secondary to tobacco use 
during service, a claimant must show medical evidence of the 
incurrence of nicotine dependence during service and/or 
medical evidence showing that the claimed disability was 
causally related to the veteran's tobacco use during service, 
as distinguished from any tobacco use before or after 
service.  In the case at hand, the veteran has presented no 
medical evidence which would serve to show that he developed 
nicotine dependence during service, or that his lung disease 
was related to his tobacco use during service.  Therefore, he 
has not presented any competent evidence to show that the 
cause of his COPD was related to tobacco use or nicotine 
dependence in service.
 
In the absence of medical evidence establishing that the 
veteran developed nicotine dependence in service, and in the 
absence of evidence that nicotine dependence, if present in 
service, was present continuously thereafter, the veteran's 
claim of entitlement to service connection for COPD on the 
basis that COPD is due to nicotine dependence which developed 
during service is not well-grounded and must be denied.  
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).     


ORDER

Service connection for COPD as aggravated by service-
connected sinusitis is granted.

The claim of entitlement to service connection for COPD as 
proximately due to tobacco use in service or to nicotine 
dependence acquired in service is denied.  




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

